Citation Nr: 9908236	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from October 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1994 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
disability rating in excess of ten percent for service-
connected bronchial asthma.  Subsequently, by an October 1995 
hearing officer decision, an increased (30 percent) rating 
was assigned.

The veteran testified at a July 1995 personal hearing that 
his service-connected bronchial asthma is manifested by 
increased symptomatology, and therefore more nearly 
approximates the rating criteria for at least the next higher 
disability rating.  Specifically, he reported having chronic 
chest pain, shortness of breath, weakness, and sleeping 
difficulties for which he takes several types of medications 
several times a day.  Moreover, he reported that he had 
approximately ten to fourteen asthma attacks a day.  
Additionally, he testified that the foregoing problems 
require that he see physicians approximately two to three 
times a month and take Prednisone two to three times a year 
over the previous two years. 

Initially, the Board notes that the veteran's service-
connected bronchial asthma is currently evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6602.  In this regard it 
should be noted that the schedular criteria by which 
respiratory system disorders are rated changed during the 
pendency of the veteran's appeal.  See 61 Fed. Reg. 46728 
(Sep. 5, 1996) (effective Oct. 7, 1996).  The amendment, 
among other changes, affected Diagnostic Code 6602 (bronchial 
asthma).  Therefore, adjudication of a claim for an increase 
must now include consideration of both the old and the new 
criteria, with those most favorable to the veteran being used 
to assign a rating.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

However, the Board finds that, given the need to consider 
both sets of rating criteria, the record currently on appeal 
is lacking.  This is so, in part, because the record contains 
such varying opinions with respect to the degree of 
disability caused solely by the veteran's service-connected 
bronchial asthma.  Therefore, a remand for further 
evidentiary development is required.

Specifically, the Board notes that treatment records show 
that the veteran has wheezing on forced expiration, uses both 
an inhaler and nebulizer daily (several times a day), and has 
required frequent courses of corticosteroids during a year's 
time for up to 30 days.  He has also seen physicians 
regularly for treatment of his bronchial asthma.  See private 
treatment records dated from August 1993 to October 1998; 
also see VA treatment records dated June 1992 to June 1995.  
Moreover, an April 1997 VA examiner reported that the 
veteran's asthma "requires intensive treatment" and that he 
goes on "Prednisone 2-3 times per year for severe 
exacerbations."  

Tellingly, the criteria which were made effective in October 
1996 for a 60 percent rating refers to at least monthly 
visits to a physician for required care of exacerbations or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  See 61 Fed. Reg. 46728 
(Sep. 5, 1996).  However, in light of the April 1997 VA 
examiner's failure to provide specifics as to the veteran's 
treatment history, it cannot readily be ascertained from a 
review of the record currently available whether the veteran 
sees a physician for treatment of his bronchial asthma on a 
monthly basis or whether the veteran's Prednisone treatment 
two to three times per year equates to at least three courses 
of systemic corticosteroids a year.

Moreover, the Board notes that the April 1997 VA examiner 
also opined that the veteran had ". . . fairly severe one 
flight dyspnea and has to limit anything beyond sedentary 
activity."  (Emphasis Added).  Moreover, the veteran has 
testified that he had approximately ten to fourteen asthma 
attacks a day.  Under the old criteria, a 100 percent rating 
is granted for pronounced bronchial asthma with frequent 
asthmatic attacks and severe dyspnea on slight exertion 
between attacks with marked loss of weight or other evidence 
of severe impairment of health.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).  Therefore, the above-noted symptomatology, 
if solely caused by the veteran's service-connected bronchial 
asthma, raises significant questions regarding the rating to 
be assigned.  However, it is not entirely clear that such 
severe symptoms are caused by asthma alone.  The medical 
evidence currently associated with the record also shows that 
the veteran suffers from heart disease.  Additionally, 
treatment records suggest that physicians have had difficulty 
determining whether the veteran's symptomatology (i.e., 
weakness, chest pain, and dyspnea) was caused by his service-
connected bronchial asthma or non-service-connected heart 
disease.  See private treatment records dated from August 
1993 to October 1998.  Significantly, on at least two 
occasions, physicians have opined that the veteran's symptoms 
were caused by his bronchial asthma or that the majority of 
his problems was caused by his pulmonary disorder.  See 
treatment records dated in July 1993 and November 1997.  
Moreover, VA treatment records also show the veteran's 
bronchial asthma being characterized as "severe" and 
"moderate to severely disabling."  See VA treatment records 
dated in August 1992 and October 1992.  However, pulmonary 
function tests (PFTs) only characterized the severity of the 
veteran's obstructive airway disease as "mild" or 
"moderate."  See PFTs dated in July 1993, March 1994, and 
April 1997.  Despite the varying characterizations regarding 
the severity of the veteran's asthma, the April 1997 VA 
examiner did not explain whether the "severe one flight 
dyspnea" was due only to the veteran's service-connected 
bronchial asthma.  Additionally, no rationale for the opinion 
as to the severity of the asthma was given even though PFT 
results were described as showing only "moderate" symptoms.

Given the varying characterizations of the degree of 
disability caused by asthma, and the need to evaluate the 
veteran's disability under both sets of rating criteria, the 
Board concludes that VA's duty to assist requires that his 
claim be remanded for a clarifying VA examination.  See Green 
v. Derwinski, 1 Vet.App. 121 (1991); Massey v. Brown, 
7 Vet.App. 204 (1994).

Consequently, this case is REMANDED for the following 
actions:

1.  In view of the record on appeal which 
reflects ongoing treatment for bronchial 
asthma, the RO should, with the veteran's 
consent, contact the facilities where 
treatment for asthma is received in order 
to obtain the veteran's treatment records 
that are not already on file.  38 C.F.R. 
§ 3.159 (1998).

2.  Thereafter, the veteran should be 
afforded a VA pulmonary examination.  
Pulmonary function testing that provides 
all findings necessary to apply the new 
rating criteria should be conducted.  The 
examiner should review the entire claim 
folder, including records obtained 
pursuant to the action sought above, and 
provide an opinion as to the combined 
effect of all manifestations of bronchial 
asthma.  The examiner should, if 
feasible, distinguish those symptoms that 
are caused by the veteran's service-
connected bronchial asthma from those 
that are caused by any non-service-
connected disability such as heart 
disease.  The examiner should also state 
whether the "severe" dyspnea observed 
at the April 1997 VA examination was 
caused solely by asthma.  If 
distinguishing symptoms in this manner is 
not possible, an explanation as to why it 
is not possible should be given.  The 
examination should include a detailed 
history of the veteran's treatment, 
including whether he sees a physician for 
treatment of his bronchial asthma on at 
least a monthly basis, how many times a 
year he must undergo a course of systemic 
corticosteroids, and the duration of such 
steroid treatment.  In short, clinical 
findings should be made so that both the 
old and new rating criteria may be 
applied.  

3.  The RO should then review the claim.  
Consideration should include both the old 
and new criteria for rating bronchial 
asthma.  If the benefit sought is denied, 
a supplemental statement of the case 
should be issued that includes reference 
to all evidence received since the May 
1997 supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


